Citation Nr: 0007540	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-43 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, bilateral plantar calluses, and bilateral fasciitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, tinea cruris, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to July 
1975, from July 1977 to October 1978, and from June 1981 to 
July 1983.

The instant appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied a claim for an 
increased rating for bilateral pes planus, bilateral plantar 
calluses, and bilateral fasciitis.  This appeal also arises 
from a May 1998 decision by the San Juan, Puerto Rico RO that 
denied a claim for an increased rating for pseudofolliculitis 
barbae, tinea cruris.


REMAND

The appellant contends, in substance, that his service-
connected bilateral pes planus, bilateral plantar calluses, 
and bilateral fasciitis and pseudofolliculitis barbae, tinea 
cruris are more severe than the current disability 
evaluations suggest; therefore, he believes increased ratings 
are warranted.

As regards the claim for entitlement to an increased rating 
for bilateral pes planus, bilateral plantar calluses, and 
bilateral fasciitis, evidence has been submitted which is 
sufficient to make this claim well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that further 
development of this claim is required.

VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees and 
which predate a Board of Veterans' Appeals (Board) decision 
on appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO should attempt to develop VA treatment 
records dated since November 1996.

Further examination of the feet is also indicated, as the 
most recent VA examination of the feet was in 1994.  The 
Board notifies the veteran that the requested examination is 
being scheduled to assist VA in properly adjudicating his 
claim and that his failure to report for the examination may 
result in his claim for increase being disallowed.  38 C.F.R. 
§ 3.655(b) (1999).

As regards the pseudofolliculitis barbae, tinea cruris claim, 
the Board notes that the San Juan RO, by a decision entered 
in May 1998, denied a claim for an increased rating for that 
disorder.  In June 1998 the RO received a written statement 
from the veteran indicating his disagreement with, in part, 
the denial of the claim for increase for pseudofolliculitis 
barbae, tinea cruris.  The Board considers the June 1998 
written statement to be a notice of disagreement (NOD) with 
respect to the pseudofolliculitis barbae, tinea cruris claim.  
It does not appear from the record, however, that a statement 
of the case (SOC) addressing that issue has been furnished to 
the veteran.  The Board notes that the September 1999 SOC did 
not include the pseudofolliculitis barbae, tinea cruris 
issue.  In situations such as this, the Court has held that 
the Board should remand, rather than refer, the matter to the 
RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all records of 
inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities, including the San Juan VA 
Medical Center, from November 1996 to the 
present.  All of these records are to be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his bilateral pes planus, bilateral 
plantar calluses, and bilateral 
fasciitis.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of bilateral pes planus, 
bilateral plantar calluses, and bilateral 
fasciitis found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

3.  The RO should then readjudicate the 
claim for an increased rating for 
bilateral pes planus, bilateral plantar 
calluses, and bilateral fasciitis based 
on a review of the entire record.  If the 
benefit sought is denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and should be provided an opportunity to 
respond.

4.  The RO should reexamine the veteran's 
claim for an increased rating for 
pseudofolliculitis barbae, tinea cruris 
to determine whether additional 
development or review is warranted.  If 
no preliminary action is required, or 
when it is completed, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  
However, that claim should be certified 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.

If there remains any perfected issue for which the benefits 
sought are not granted, the case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


